Citation Nr: 0403122	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to service connection for dysthymia and panic 
disorder, claimed to be associate with the veteran's service-
connected cholecystectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of entitlement to service connection for irritable 
bowel syndrome is the topic of the REMAND that follows this 
decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's dysthymia is worsened by her 
cholecystectomy symptoms.  


CONCLUSION OF LAW

Dysthymia was proximately due to or the result of the 
service-connected cholecystectomy.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002);  cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002).  the final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA notified the veteran of evidence and 
information necessary to substantiate her claim and informed 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, service connection may be established for 
disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  The 
Court has held that entitlement to service connection may be 
granted for aggravation of a nonservice-connected condition 
by a service-connected condition. This determination rests 
upon the meaning of disability, defined for this purpose as 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  See 
Allen v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  

The veteran's service medical records are entirely negative 
for complaints or findings of a psychiatric disorder.  
However, she alleges entitlement to service connection on a 
secondary basis.   

The veteran's clinical record shows that she underwent 
cholecystectomy in April 1997 following abdominal complaints 
over a protracted period of time.  It was presumed that the 
veteran suffered from gallstones.  However, the pathology 
report shows that although the veteran demonstrated evidence 
of chronic cholecystitis, there was no evidence of any 
stones.  Service connection was granted for a cholecystectomy 
in a July 1998 rating decision.  An 10 percent rating is 
currently in effect for this condition.  

The veteran's postservice treatment records contain a May 
1997 report of private treatment from C. Whitely, M.D that 
shows that the veteran did not complain of anxiety or other 
type of emotional problems prior 1996, the year in which she 
commenced treatment of symptoms thought to be associated with 
gallstones.  "Tremendous anxiety" was noted in the June 
1997 when the veteran was evaluated for chronic abdominal.  

More recently, in an October 2000 VA treatment record, the 
veteran reported that she had chest pain, anxiety of 
increasing severity related to stress associated with her 
duty assignment in the Navy, and that her symptoms increased 
due to a change to a more stressful position.  Finally, the 
cholecystectomy seemed to worsen her symptoms.  As reported, 
the veteran became more depressed, anxious and suffered from 
insomnia.  The Board notes that the October 2000 VA treatment 
report shows that the veteran indicated an earlier date of 
onset for her psychiatric condition than was reflected in the 
May 1997 record.  However, she continues to maintain an 
association between the symptoms precipitating the 
cholecystectomy and her current psychiatric symptoms.  

Moreover, a May 2001 VA outpatient treatment report reflects 
the opinion that the veteran's physical symptoms associated 
with her service-connected cholecystectomy were closely 
intertwined with her psychiatric symptoms.  The veteran has 
continued depression, and anxiety symptoms which when worse 
aggravate esophageal spasm, with chest and abdominal pain, 
symptoms for which she underwent a cholecystectomy.  The 
examiner noted that the medical problem would aggravate the 
psychiatric one.  Furthermore, the veteran was noted to have 
much emotional pain associated with unneeded surgery.  The 
clinical assessment was dysthymia, panic disorder with 
symptoms interrelated with physical symptoms for which she 
underwent a cholecystectomy.  

The Board is mindful of  the doctrine of benefit of the 
doubt.  That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 2002).  In this case, the Board finds that the 
evidence is in relative equipoise that the veteran's has 
psychiatric disability that is related to her service-
connected cholecystectomy.  Therefore, the benefit of the 
doubt doctrine is for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for dysthymia, claimed as being 
secondary to the veteran's service-connected cholecystectomy, 
is granted.  


ORDER

Entitlement to service connection for a psychiatric 
condition, classified as dysthymia and panic disorder, 
secondary to service-connected cholecystectomy, is granted.  




REMAND

With respect to the remaining issue, the Board is of the 
opinion that additional development is necessary prior to the 
completion of its appellate review.  In particular, the 
veteran's service medical records show that she was treated 
for gastrointestinal complaints in March 1989 and July 1994 
while in military service.  In the postservice years, while 
obtaining private treatment for gastrointestinal complaints, 
the veteran was noted to have possible irritable bowel 
syndrome.  This reference is made in particular on a June 
1997 report of private treated from T. Sack, MD.  At present, 
no examination has been obtained to determine whether the 
veteran currently has irritable bowel syndrome and no opinion 
has been obtained to determine whether a nexus exists between 
an existing bowel condition and injury, disease or event 
noted during the veteran's military service.  

In view of the foregoing, and in order to afford the veteran 
every consideration in the presentation of her claim, this 
case is remanded to the RO for the following actions.  

1.  The veteran should be afforded a VA 
gastrointestinal examination in order to 
determined the existence of and if 
existent, the etiology of irritable bowel 
syndrome.  All indicated special studies 
and tests should be accomplished, the 
claims folder should be made available to 
the examiners for use in studying the 
case.  The examiner is requested to 
provide a complete diagnosis, 
establishing or ruling out the presence 
of irritable bowel syndrome.  If the 
condition is present, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent probability) that the 
veteran has irritable bowel syndrome 
related to injury, disease or event noted 
during the her military service.  The 
clinical bases for this determination 
should be set forth in detail. 

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



